            Case 1:19-cv-04925-AT Document 34 Filed 05/12/20 Page 1 of 5

                                                                            USDC SDNY
                                                                            DOCUMENT
UNITED STATES DISTRICT COURT                                                ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                               DOC #:
SANDRA RODRIGUEZ,                                                           DATE FILED: 5/12/2020
                          Plaintiff,

                 -against-                                                     19 Civ. 4925 (AT) (SN)

ANDREW M. SAUL, COMMISSIONER OF SOCIAL                                                  ORDER
SECURITY,

                Defendant.
ANALISA TORRES, District Judge:

        Plaintiff pro se, Sandra Rodriguez, brings this action pursuant to 42 U.S.C. § 405(g),

against Defendant, the Commissioner of Social Security (“Commissioner”), 1 seeking judicial

review of an administrative law judge’s (“ALJ”) decision, finding that she was not disabled and,

therefore, not eligible for disability insurance and Supplemental Security Income (“SSI”)

benefits. See Compl., ECF No. 1. On April 2, 2019, the Commissioner requested that the Court

reverse the ALJ’s decision and remand the action to the Social Security Administration for

further proceedings. ECF No. 30; Def. Mem. at 8, ECF No. 31. For the reasons stated below,

the ALJ’s decision is REVERSED and the Commissioner’s motion to remand is GRANTED.

                                             BACKGROUND

        On September 28, 2017, Plaintiff filed an application for disability insurance and SSI

benefits. See Administrative Record (“AR”) at 115, 116, 208–209, 210–211, ECF No. 13. Her

application was initially denied. Id. at 96–104, 105–14. After requesting a hearing before an

ALJ, see id. at 124–125, Plaintiff appeared, without an attorney, before ALJ Vincent M. Cascio,

see id. at 59–60, 75–76. On December 4, 2018, the ALJ issued a decision finding that Plaintiff

was not disabled under the Social Security Act. See id. at 14–30. This became the final decision

1
 Andrew M. Saul, having been appointed Commissioner of the Social Security Administration, is substituted for
Acting Commissioner Nancy A. Berryhill, pursuant to Rule 25(d) of the Federal Rules of Civil Procedure.
           Case 1:19-cv-04925-AT Document 34 Filed 05/12/20 Page 2 of 5



of the Commissioner on April 5, 2019, when the Appeals Council denied Plaintiff’s request for

review. Id. at 1–4.

        Plaintiff initiated this action on May 24, 2019, seeking judicial review of the

Commissioner’s decision. See Compl. On June 19, 2019, the Court referred the action to the

Honorable Sarah Netburn, Magistrate Judge, for a report and recommendation. ECF No. 7.

After the Commissioner filed the AR, see ECF No. 13, Plaintiff requested that the Court reverse

the Commissioner’s decision. ECF No. 14. On March 27, 2020, the Commissioner informed

Judge Netburn that he had offered to request remand of the case for further administrative

proceedings pursuant to 42 U.S.C. § 405(g). ECF No. 27. The Commissioner timely filed his

motion to remand, ECF No. 30, which Plaintiff opposes. ECF Nos. 32, 33.

                                           DISCUSSION

   I.      Legal Standard

        Pursuant to the fourth sentence of 42 U.S.C. § 405(g), a court has the “power to enter,

upon the pleadings and transcript of the record, a judgment affirming, modifying, or reversing

the decision of the Commissioner, with or without remanding the cause for a rehearing.” 42

U.S.C. § 405(g). “Remand is appropriate in cases where the Commissioner has failed to provide

a full and fair hearing, to make explicit findings, or to have correctly applied the law and

regulations.” Aponte ex rel. MR v. Astrue, No. 08 Civ. 5885, 2009 WL 636486, at *5 (S.D.N.Y.

Mar. 9, 2009).

        “[T]he social security ALJ, unlike a judge in a trial, must on behalf of all

claimants affirmatively develop the record in light of the essentially non-adversarial nature of a

benefits proceeding.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009) (internal quotation

marks, citations, and alteration omitted). When a Plaintiff proceeds pro se, “the ALJ’s duties are




                                                  2
            Case 1:19-cv-04925-AT Document 34 Filed 05/12/20 Page 3 of 5



heightened.” Id. at 113 (internal quotation marks and citation omitted). “The ALJ must

adequately protect a pro se claimant’s rights by ensuring that all of the relevant facts are

sufficiently developed and considered and by scrupulously and conscientiously probing into,

inquiring of, and exploring for all the relevant facts.” Id. (internal quotation marks, citation, and

alterations omitted).

         “Whether the ALJ has met his duty to develop the record is a threshold question” which

the Court determines “before reviewing whether the Commissioner’s final decision is supported

by substantial evidence.” Craig v. Comm’r of Soc. Sec., 218 F. Supp. 3d 249, 261 (S.D.N.Y.

2016). “Substantial evidence . . . means such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Id. (internal quotation marks and citations omitted).

Moreover, “[a] district court may set aside the Commissioner’s determination that a claimant is

not disabled . . . if the decision is based on legal error.” Shaw v. Chater, 221 F.3d 126, 131 (2d

Cir. 2000).

   II.        Analysis

         The Court concludes that the ALJ’s decision must be reversed and the case remanded for

further administrative proceedings. As an initial matter, “[t]he Commissioner concedes that the

record in this case is not complete.” Def. Mem. at 9. Although Plaintiff identified several

sources from whom she had sought treatment, the record “evidence does not include any

treatment notes or examination findings from any ‘medically acceptable’ or treating source.” Id.

at 9. Despite the ALJ’s having the contact information for several of Plaintiff’s treating sources,

no requests were made to these sources. Id. at 11.

         The Second Circuit has consistently remanded cases where the ALJ “did not adequately

fulfill his affirmative obligation to assist [a] pro se claimant in developing [her] case.” Cruz v.




                                                  3
           Case 1:19-cv-04925-AT Document 34 Filed 05/12/20 Page 4 of 5



Sullivan, 912 F.2d 8, 12 (2d Cir. 1990) (internal quotation marks and citation omitted); see also

Moran, 569 F.3d at 114–15 (“We vacate not because the ALJ’s decision was not supported by

substantial evidence but because the ALJ should have developed a more comprehensive record

before making his decision.”). A complete record is necessary for the Court to perform its

function as a “reviewing court” in social security matters. See Melville v. Apfel, 198 F.3d 45, 52

(2d Cir. 1999) (“It is not the function of a reviewing court to decide de novo whether a claimant

was disabled, or to answer in the first instance the inquiries posed by the five-step analysis set

out in the [Social Security Administration’s] regulations.” (citation omitted)); see also 42 U.S.C.

§ 405(g) (“Any individual, after any final decision of the Commissioner . . . may obtain a review

of such decision . . . in the district court.” (emphasis added)).

       Moreover, the Commissioner admits that remand is warranted because the ALJ’s

evaluation of Plaintiff’s alleged disability was “improper and not based on substantial evidence.”

Def. Mem. at 11–13. “Where there are gaps in the administrative record or the ALJ has

applied an improper legal standard” the Second Circuit has “on numerous occasions, remanded

[the case] to the Commissioner for further development of the evidence.” Rosa v. Callahan, 168

F.3d 72, 82–83 (2d Cir. 1999) (internal quotation marks, citation, and alteration omitted).

Remand is appropriate here, where the Commissioner acknowledges both that there are gaps in

the administrative record and that the ALJ applied an improper legal standard.

       On remand, “[t]he ALJ must adequately protect” Plaintiff’s “rights by ensuring that all of

the relevant facts are sufficiently developed and considered and by scrupulously and

conscientiously probing into, inquiring of, and exploring for all the relevant facts.” Moran, 569

F.3d at 113 (internal quotation marks, citation, and alterations omitted).




                                                   4
          Case 1:19-cv-04925-AT Document 34 Filed 05/12/20 Page 5 of 5



                                        CONCLUSION

       Accordingly, the ALJ’s decision is REVERSED and the case is REMANDED to the

Social Security Administration for further development of the administrative record. The Clerk

of Court is directed to terminate the motion at ECF No. 30 and close the case.

       SO ORDERED.

Dated: May 12, 2020
       New York, New York




                                                5
